Title: From James Madison to Richard Cutts, 29 September 1824
From: Madison, James
To: Cutts, Richard


        
          Dear Sir
          Montpellier Sepr. 29. 1824
        
        I have recd. yours of the 17th. inst. Be so good as to mention the amount of interest required for the 2d. note to the Bank in order to a Credit for 90 days and I will forward it in time for the occasion. Let me know also &

forward whatever paper will require my signature for it. Respects & good wishes
        
          James Madison
        
      